DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendments of 10/18/2022 have been entered in full. Claims 2-20 are pending.
All prior objection/rejections not specifically maintained in this Office action are hereby withdrawn in view of Applicants’ amendment and/or arguments filed 10/18/2022.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 7, 2, and 18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 20210369782 (‘Agarwal’).
Claim 7 is drawn to a method that recites only one step: administering a population of CD34+ cells to a subject that has received an organ transplant, wherein the cell population comprising no more than 1 x 104 CD3+ cells per kilogram of the subject. Preamble language in claims of patents directed to administration of a drug are expressions of purpose and intended result, and as such are non-limiting, since language does not result in manipulative difference in steps of claims. See Bristol-Myers Squibb Co. v. Ben Venue Labs Inc., 246 F.3d 1368, 58 USPQ2d 1508 (Fed. Cir. 2001) (61 PTCJ 623, 4/27/01), where a patent for administering the anti-cancer drug paclitaxel was anticipated by a scientific article describing the same method but with no anti-tumor response. That court held that expressions of anti-tumor efficacy did not distinguish the claimed method from the prior art. The court further held that preamble language in claims of patents directed to administration of anticancer drug are expressions of purpose and intended result, and as such are non-limiting, since language does not result in manipulative difference in steps of claims. Expressions of efficacy in claims of patents directed to administration of anticancer drug will not be given limiting effect, even though new uses of old processes are patentable, since claimed process in present case is not directed to new use, and it consists of same steps described in prior art reference, and since newly discovered results of known processes directed to same purpose are inherent, and thus are not patentable. 
Therefore in the instant case, Applicant's assertions of alternative intended results (“establishing a mixed chimerism, establishing a T-cell macrochimerism of at least about 4%, preventing a host-versus-graft response,” in claim 7; “does not result in a Grade II or greater graft-versus-host disease…” in claim 18) do not distinguish the claimed method over prior art that teaches the same single step of administering a population of CD34+ cells to a subject that has received an organ transplant, wherein the cell population comprising no more than 1 x 104 CD3+ cells per kilogram of the subject.
Agarwal teaches a method of stem cell transplantation that facilitates engraftment and reconstitutes immunocompetence of the recipient (Abstract). Donor cell populations for transplantation are enriched for CD34+ hematopoietic stem cells [0072]. The dose of cells may be higher than 106 CD34+ cells/kg, with the proviso that not more than about 3×103 CD3+ cells/kg are administered ([0073]; claim 5). Agarwal, therefore, teaches the same method step as in claim 7, which would necessarily produce all of the same results.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 20210369782 (‘Agarwal’), as applied to claims 7, 2, and 18 above, and further in view of US 20140363437 (‘Reisner’), US 9974807 (‘Strober’; of record) and US 20200088718 (‘Zdanowski’; of record).
As noted above, Agarwal teaches a method transplantation that facilitates engraftment and reconstitutes immunocompetence of the recipient wherein the dose of cells may be higher than 106 CD34+ cells/kg, with the proviso that not more than about 3×103 CD3+ cells/kg are administered. Agarwal further teaches that transplantation of hematopoietic stem cells can be performed to induce immune tolerance to solid organ grafts [0003][0012], but does not specifically teach such methods, as recited in the instant claims.
Methods combining administration of hematopoietic stem cells with solid organ transplantation are known in the art. For example, Reisner teaches a method comprising transplanting into a subject a dose of T cell depleted immature hematopoietic cells together with transplantation of whole organ, such as for example, kidney, heart, lung, liver, pancreas or spleen [0098], as in instant claim 5.
Strober teaches the intended outcomes of establishing mixed chimerism, preventing rejection, and preventing graft versus host disease, as in instant claim 7 and 18 (see Strober claim 1). Strober teaches that these outcomes are achieved by a method comprising administering CD34+ cells to the recipient of a solid human organ transplantation (see claim 1). At least 1×106 purified CD34+ cells/kilogram recipient weight are administered, as in claim 2 (see Strober claim 5).  The solid human organ is selected from a group consisting of a kidney, a heart, an intestine, a liver, a lung, and a pancreas (Strober, claim 9) as in claims 4 and 5. Claim 6 recites an inherent property of the transplanted organs. In one embodiment the organ donor and the donor of the CD34+ cells are the same individual (Strober, claim 7) as in claim 10 which may be a deceased donor, as in claim 8 (Strober, column 8, lines 30-35); this would necessarily result in HLA-matching of the organ and CD34+ cells, as in claim 9.
Zdanowski teaches methods for establishing mixed chimerism in a solid organ transplant recipient. The methods include providing to a subject that has received or will receive a solid organ transplant a product containing CD34+ cells recipient weight derived from bone marrow of a deceased donor [0011]. Zdanowski further teaches the CD34+ dosages recited in instant claim 2 [0012-0013]. The cellular product may be provided prior to, during, one, two, three, four, five, or six days or one, two, three, or four weeks after the solid organ transplant [0173] as in claim 3. The solid organ may be a kidney, lung, pancreas, heart, intestine, colon, liver, as in claims 4 and 5 [0020]. Claim 6 recites an inherent property of the transplanted organs. A single donor may be the source of the transplanted organ and the CD34+ cells, which assures HLA matching as in claims 9 and 10 [0181]. Zdanowski teaches that administering a population of CD34+ cells to a subject that has received an organ transplant may be accompanied by administration of anti-thymocyte globulin, corticosteroids [0174], tacrolimus and mTOR inhibitors [0175]; these agents may be tapered or withdrawn after stable mixed chimerism is established [0177-0178].  Zdanowski, therefore, teaches the general conditions of pending claims 11-20.  
In summary, methods of establishing mixed chimerism, preventing rejection, and preventing graft versus host disease by co-administering hematopoietic stem cells with solid organ grafts were known in the art prior to the date the instant application was filed. Agarwal teaches an improvement upon prior methods of hematopoietic stem cell transplantation by limiting the presence of CD3+ cells in the transplanted population, and suggests that this should be applicable to all instances where hematopoietic stem cells are administered, including for the purpose of inducing immune tolerance to solid organ grafts. Therefore, the cited references provide teaching, suggestion, and motivation to perform the methods of claims 1-20.
Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C GAMETT. Ph.D., whose telephone number is (571)272-1853.  The examiner can normally be reached on M-W. Please note the examiner’s part-time schedule. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 5712722911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DANIEL C GAMETT/Primary Examiner
Art Unit 1647